Citation Nr: 0107031	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for service-connected anxiety disorder with depressed mood.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from April 1995 to 
June 1996.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, denied service connection for an anxiety 
disorder.  A March 1999 rating decision granted service 
connection for an anxiety disorder and assigned a 10 percent 
rating.  The veteran timely appealed for an increased rating.

The veteran submitted additional evidence in April 2000.  The 
veteran indicated that she waived RO jurisdiction of this 
additional evidence and it should be directly considered by 
the Board.

The Board has recharacterized the issue on appeal as one 
involving the propriety of the initial rating assigned, in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


REMAND

The veteran applied for service connection for an anxiety 
disorder in June 1996, which was subsequently granted, and a 
10 percent rating was assigned.

Effective November 7, 1996, the Rating Schedule for Mental 
Disorders, was amended and re-designated as 38 C.F.R. 4.130, 
effective on November 7, 1996.  61 Fed. Reg. 52,700 (Oct. 8, 
1996).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, as the revised regulations 
were not lawfully effective.  Therefore, before November 7, 
1996, the Board may only apply the previous version of the 
rating criteria.  As of November 7, 1996, the Board must 
apply the version more favorable to the veteran.  See DeSousa 
v. Gober, 10 Vet. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (Apr. 10, 2000).  The RO has not considered the 
veteran's claim under the former diagnostic criteria for 
anxiety disorder in effect prior to November 7, 1996.  

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence to necessary 
to substantiate the claim.  These changes are applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As pertinent here, the findings of the current reports of 
examination of record contain insufficient findings to 
ascertain the level of the veteran's service-connected 
anxiety disorder under the former or revised criteria.  The 
veteran should be scheduled for another psychiatric 
examination.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board also notes that, in view of the Fenderson decision, 
the RO must consider whether "staged rating" for that 
condition is appropriate.  As prescribed in Fenderson, this 
will require an assessment of the level of disability from 
the date of initial application for service connection and 
determination of whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim.  Fenderson, 12 Vet. App. at 126.

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding, 
pertinent medical records from, 
particularly, all VA facilities, as well 
as from any other source or facility 
identified by the veteran.  If any of the 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, such should 
clearly be documented in the claims file, 
and the veteran and her representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in her possession, and 
the RO should afford her the opportunity 
to do so before arranging for her to 
undergo further examination.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo a comprehensive 
psychiatric examination to assess the 
severity of her anxiety disorder.  It is 
imperative that the entire claims file, 
to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA psychiatrist who is designated to 
examine the veteran.  All appropriate 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.

The examiner should not assign a 
percentage rating for the veteran's PTSD, 
but should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment (GAF) score and 
explanation of what the score means.  In 
providing an assessment of the severity 
of the veteran's service-connected 
psychiatric impairment (considerable, 
severe, or total).  Social adaptability 
should be discussed only insofar as it 
impacts on industrial adaptability.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claim for a 
higher evaluation for anxiety disorder in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  Such consideration 
should include both the former and 
revised applicable schedular criteria, as 
appropriate, as well as the 
appropriateness of "staged rating" 
pursuant to the Fenderson decision, cited 
to above.  The RO should provide clear 
reasons and bases for its determination, 
and address all matters raised in this 
REMAND.  

6.  If the claim remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to accomplish additional 
development and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion, either 
favorable or unfavorable, as to any ultimate outcome 
warranted.  The appellant need take no further action until 
so advised by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



